Exhibit 10.1

EXECUTION VERSION

 

 

 

SECURITIES PURCHASE AGREEMENT

by and between

THE UNITED STATES DEPARTMENT OF THE TREASURY,

and

UNITED BANKSHARES, INC.

Dated as of January 31, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

DEFINITIONS

     2   

Section 1.01

  

Definitions of Certain Terms.

     2   

Section 1.02

  

Interpretation.

     4   

ARTICLE II

  

THE SECURITIES PURCHASE

     4   

Section 2.01

  

The Securities Purchase.

     4   

Section 2.02

  

Closing of the Securities Purchase.

     4   

ARTICLE III

  

REPRESENTATIONS AND WARRANTIES

     5   

Section 3.01

  

Representations and Warranties of the Purchaser.

     5   

ARTICLE IV

  

COVENANTS

     6   

Section 4.01

  

Forbearances of the Seller.

     6   

Section 4.02

  

Further Action.

     6   

Section 4.03

  

Merger Agreement.

     6   

Section 4.04

  

Merger.

     7   

ARTICLE V

  

CONDITIONS TO THE CLOSING

     7   

Section 5.01

  

Conditions to Each Party’s Obligations.

     7   

Section 5.02

  

Conditions to Obligations of the Seller.

     7   

ARTICLE VI

  

TERMINATION

     9   

Section 6.01

  

Termination Events.

     9   

Section 6.02

  

Effect of Termination.

     9   

ARTICLE VII

  

MISCELLANEOUS

     9   

Section 7.01

  

Waiver; Amendment.

     9   

Section 7.02

  

Counterparts.

     9   

Section 7.03

  

Governing Law; Choice of Forum; Waiver of Jury Trial.

     9   

Section 7.04

  

Expenses.

     10   

Section 7.05

  

Notices.

     10   

Section 7.06

  

Entire Understanding; No Third Party Beneficiaries.

     11   

Section 7.07

  

Assignment.

     11   

Section 7.08

  

Severability.

     11   

 

-i-



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) is dated as of January 31, 2014,
by and between the United States Department of the Treasury (the “Seller”) and
United Bankshares, Inc., a West Virginia corporation (the “Purchaser”).

RECITALS

WHEREAS, on December 12, 2008, Virginia Commerce Bancorp, Inc., a Virginia
corporation (the “Company”), issued and sold to the Seller (i) 71,000 shares of
Fixed Rate Cumulative Perpetual Preferred Stock, Series A, of the Company (the
“Shares”) and (ii) a ten-year warrant to purchase 2,696,203 shares of Company
Common Stock (the “Warrant”);

WHEREAS, on December 11, 2012, the Company repurchased the Shares from the
Seller;

WHEREAS, the Seller is currently the owner of and holds the Warrant;

WHEREAS, on January 29, 2013, the Purchaser and the Company entered into an
Agreement and Plan of Reorganization (the “Merger Agreement”), pursuant to
which, among other things and subject to the terms and conditions set forth
therein, (i) the Company will merge with and into the Merger Sub, with Merger
Sub continuing thereafter as the surviving corporation, and (ii) each
outstanding share of Company Common Stock will convert into the right to receive
the Merger Consideration (as defined in the Merger Agreement) (collectively, the
“Merger”); and

WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, subject to the terms and conditions contained in
this Agreement, the Warrant (the “Securities Purchase”).

NOW, THEREFORE, in consideration of the premises, and of the various
representations, warranties, covenants and other agreements and undertakings of
the parties hereto, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:



--------------------------------------------------------------------------------

AGREEMENT

ARTICLE I

DEFINITIONS

Section 1.01 Definitions of Certain Terms. For purposes of this Agreement, the
following terms are used with the meanings assigned below (such definitions to
be equally applicable to both the singular and plural forms of the terms herein
defined):

“Affiliate” means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such person,
whether through the ownership of voting securities by contract or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph of this
agreement.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banking organizations in the Commonwealth of Virginia or the State of West
Virginia are required or authorized by Law to be closed.

“Closing” has the meaning set forth in Section 2.02(A).

“Closing Date” has the meaning set forth in Section 2.02(A).

“Company” has the meaning set forth in the recitals to this Agreement.

“Company Common Stock” means the common stock, par value $1.00 per share, of the
Company.

“Company Material Adverse Effect” means a material adverse effect on the
business, results of operations or financial condition of the Company and its
consolidated Subsidiaries taken as a whole; provided, however, that Company
Material Adverse Effect shall not be deemed to include the effects of
(i) changes after the date hereof in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels or trading
volumes in the United States or foreign securities or credit markets), or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, in each case generally affecting the industries in which the Company
and its Subsidiaries operate, (ii) changes or proposed changes after the date
hereof in United States generally accepted accounting principles or regulatory
accounting requirements, or authoritative interpretations thereof, (iii) changes
or proposed changes after the date hereof in securities, banking and other Laws
of general applicability or related policies or interpretations of Governmental
Entities (in the case of each of these clauses (i), (ii) and (iii), other than
changes or occurrences to the extent that such changes or occurrences have or
would

 

-2-



--------------------------------------------------------------------------------

reasonably be expected to have a materially disproportionate adverse effect on
the Company and its consolidated Subsidiaries taken as a whole relative to
comparable United States banking or financial services organizations), or
(iv) changes in the market price or trading volume of the Company Common Stock
or any other equity, equity-related or debt securities of the Company or its
consolidated Subsidiaries (it being understood and agreed that the exception set
forth in this clause (iv) does not apply to the underlying reason giving rise to
or contributing to any such change).

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Governmental Entity” means any court, administrative agency or commission or
other governmental or regulatory authority or instrumentality or self-regulatory
organization.

“Law” means any law, statute, code, ordinance, rule, regulation, judgment,
order, award, writ, decree or injunction issued, promulgated or entered into by
or with any Governmental Entity.

“Liens” means any liens, licenses, pledges, charges, encumbrances, adverse
rights or claims and security interests whatsoever.

“Merger” has the meaning set forth in the recitals to this Agreement.

“Merger Agreement” has the meaning set forth in the recitals to this Agreement.

“Merger Sub” means George Mason Bankshares, Inc., a Virginia second-tier bank
holding company.

“Purchase Price” has the meaning set forth in Section 2.01.

“Purchaser” has the meaning set forth in the introductory paragraph to this
Agreement.

“Regulatory Event” means, with respect to the Company, that (i) the Federal
Deposit Insurance Corporation or any other applicable Governmental Entity shall
have been appointed as conservator or receiver for the Company or any
Subsidiary; (ii) the Company or any Subsidiary shall have been considered in
“troubled condition” for the purposes of 12 U.S.C. Sec. 1831i or any regulation
promulgated thereunder; (iii) the Company or any Subsidiary shall qualify as
“Undercapitalized,” “Significantly Undercapitalized,” or “Critically
Undercapitalized” as those terms are defined in 12 U.S.C. Sec. 1831o or other
applicable Law; or (iv) the Company or any Subsidiary shall have become subject
to any formal or informal regulatory action requiring the Company or any
Subsidiary to materially improve its capital, liquidity or safety and soundness.

“Securities Purchase” has the meaning set forth in the recitals to this
Agreement.

“Seller” has the meaning set forth in the introductory paragraph to this
Agreement.

 

-3-



--------------------------------------------------------------------------------

“Shares” has the meaning set forth in the recitals to this Agreement.

“Subsidiary” means, with respect to any person, any bank, corporation,
partnership, joint venture, limited liability company or other organization,
whether incorporated or unincorporated, (i) of which such person or a subsidiary
of such person is a general partner or managing member or (ii) at least a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or persons
performing similar functions with respect to such entity is directly or
indirectly owned by such person and/or one or more subsidiaries thereof.

“Warrant” has the meaning set forth in the recitals to this Agreement.

Section 1.02 Interpretation. The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section references are to this Agreement unless otherwise specified. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The term
“person” as used in this Agreement shall mean any individual, corporation,
limited liability company, limited or general partnership, joint venture,
government or any agency or political subdivision thereof, or any other entity
or any group (as defined in Section 13(d)(3) of the Exchange Act) comprised of
two or more of the foregoing. The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. In this Agreement, all
references to “dollars” or “$” are to United States dollars. This Agreement and
any documents or instruments delivered pursuant hereto or in connection herewith
shall be construed without regard to the identity of the person who drafted the
various provisions of the same. Each and every provision of this Agreement and
such other documents and instruments shall be construed as though all of the
parties participated equally in the drafting of the same. Consequently, the
parties acknowledge and agree that any rule of construction that a document is
to be construed against the drafting party shall not be applicable either to
this Agreement or such other documents and instruments.

ARTICLE II

THE SECURITIES PURCHASE

Section 2.01 The Securities Purchase. Subject to, and on the terms and
conditions of, this Agreement, effective at the Closing, the Purchaser will
purchase from the Seller, and the Seller will sell, transfer, convey, assign and
deliver to the Purchaser, the Warrant, free and clear of all Liens. The
aggregate purchase price for the Warrant shall be an amount in cash equal to
Thirty-Three Million Two Hundred Sixty-Three Thousand Dollars ($33,263,000) (the
“Purchase Price”).

Section 2.02 Closing of the Securities Purchase. (A) Subject to Article V, the
closing of the Securities Purchase (the “Closing”) shall be held (1) immediately
prior to the effective time set forth in the articles of merger filed with the
office of the Virginia State Corporation Commission pursuant to which the Merger
will be consummated or (2) at such other

 

-4-



--------------------------------------------------------------------------------

time or date that is agreed to in writing by the Seller and the Purchaser (the
date on which the Closing occurs, the “Closing Date”). The Closing shall be held
at such place as the Seller and the Purchaser shall mutually agree in writing.

(B) At the Closing, or simultaneously therewith, the following shall occur:

(1) the Seller will deliver to the Purchaser certificates for the Warrant, duly
endorsed in blank or accompanied by warrant powers duly endorsed in blank or
other required instruments of transfer; and

(2) the Purchaser will pay the Purchase Price to the Seller, by wire transfer in
immediately available funds, to an account designated in writing by the Seller
to the Purchaser, such designation to be made not later than two Business Days
prior to the Closing Date.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.01 Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Seller as follows:

(A) Existence and Power. The Purchaser is duly organized and validly existing as
a corporation under the Laws of the State of West Virginia and has all requisite
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement.

(B) Authorization. The execution and delivery of this Agreement, and the
consummation by the Purchaser of the transactions contemplated hereby, have been
duly and validly approved by all necessary corporate action of the Purchaser,
and no other corporate or shareholder proceedings on the part of the Purchaser
are necessary to approve this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Purchaser, and (assuming the due authorization, execution and
delivery of this Agreement by the Seller) this Agreement constitutes a valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as enforcement may be limited by general
principles of equity whether applied in a court of law or a court of equity and
by bankruptcy, insolvency and similar Laws affecting creditors’ rights and
remedies generally.

(C) Non-Contravention. Neither the execution and delivery of this Agreement nor
the consummation by the Purchaser of the transactions contemplated hereby, will
violate any provision of the charter or bylaws or similar governing documents of
the Purchaser or, assuming that the consents, approvals, filings and
registrations referred to in Section 3.01(D) are received or made (as
applicable), applicable Law.

(D) Consents and Approvals. Except for any consents, approvals, filings or
registrations required in connection with the transactions contemplated by the
Merger

 

-5-



--------------------------------------------------------------------------------

Agreement, no consents or approvals of, or filings or registrations with, any
Governmental Entity or of or with any other third party by and on behalf of the
Purchaser are necessary in connection with the execution and delivery by the
Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated hereby.

(E) Securities Matters. The Warrant is being acquired by the Purchaser for its
own account and without a view to the public distribution or sale of the
Warrant.

(F) Availability of Funds. The Purchaser has, and will have as of the Closing,
sufficient funds available to consummate the transactions contemplated
hereunder.

ARTICLE IV

COVENANTS

Section 4.01 Forbearances of the Seller. From the date hereof until the Closing,
without the prior written consent of the Purchaser, the Seller will not:

(A) directly or indirectly transfer, sell, assign, distribute, exchange, pledge,
hypothecate, mortgage, encumber or otherwise dispose of or engage in or enter
into any hedging transactions with respect to, the Warrant or any portion
thereof or interest therein (other than pursuant to the Securities Purchase);

(B) exercise the Warrant, in whole or in part; or

(C) agree, commit to or enter into any agreement to take any of the actions
referred to in Section 4.01(A) or Section 4.01(B).

Notwithstanding the foregoing, the Seller may undertake any of the actions set
forth in Section 4.01(A) with an Affiliate of the Seller so long as this
Agreement is assigned to such Affiliate in accordance with Section 7.07 of this
Agreement. For the avoidance of doubt, until the Closing, except as expressly
set forth in this Section 4.01, the Seller shall continue to be able to exercise
all rights and privileges with respect to the Warrant.

Section 4.02 Further Action. The Seller and the Purchaser (A) shall each execute
and deliver, or shall cause to be executed and delivered, such documents and
other instruments and shall take, or shall cause to be taken, such further
action as may be reasonably necessary to carry out the provisions of this
Agreement and give effect to the transactions contemplated by this Agreement and
(B) shall refrain from taking any actions that could reasonably be expected to
impair, delay or impede the Closing or the consummation of the transactions
contemplated by this Agreement.

Section 4.03 Merger Agreement. The Purchaser will not agree to any amendment,
modification or waiver of any provision of the Merger Agreement (other than
corrections of obvious errors, if any, or other ministerial amendments) to the
extent such amendment, modification or waiver would adversely affect the Seller,
without the prior written consent of the Seller.

 

-6-



--------------------------------------------------------------------------------

Section 4.04 Merger. The Purchaser shall (i) keep the Seller reasonably apprised
of its progress in obtaining necessary regulatory approvals for the Merger and
(ii) deliver to the Seller copies of any written notices the Purchaser and the
Company deliver to one another under the Merger Agreement to the extent such
notices relate to such approvals, the failure to obtain any such approvals or
the termination of the Merger Agreement.

ARTICLE V

CONDITIONS TO THE CLOSING

Section 5.01 Conditions to Each Party’s Obligations. The respective obligations
of each of the Purchaser and the Seller to consummate the Securities Purchase
are subject to the fulfillment, or written waiver by the Purchaser and the
Seller, prior to the Closing, of each of the following conditions:

(A) Satisfaction of Conditions Precedent to the Merger. All conditions precedent
to the Merger set forth in the Merger Agreement (other than those conditions
that by their nature are to be satisfied at the closing of the Merger) shall
have been satisfied or waived.

(B) Regulatory Approvals. All regulatory approvals required to consummate the
Securities Purchase shall have been obtained and shall remain in full force and
effect and all statutory waiting periods in respect thereof shall have expired
or been terminated.

(C) No Injunctions or Restraints; Illegality. No order, injunction or decree
issued by any court or agency of competent jurisdiction or other legal restraint
or prohibition preventing the consummation of the Securities Purchase shall be
in effect. No Law shall have been enacted, entered, promulgated or enforced by
any Governmental Entity which prohibits or makes illegal the consummation of the
Securities Purchase.

Section 5.02 Conditions to Obligations of the Seller. The obligation of the
Seller to consummate the Securities Purchase is also subject to the fulfillment,
or written waiver by the Seller, prior to the Closing, of the following
conditions:

(A) Other Events. None of the following shall have occurred since the date
hereof:

(1) the Company or any of its Subsidiaries shall have: (a) dissolved (other than
pursuant to a consolidation, amalgamation or merger); (b) become insolvent or
unable to pay its debts or failed or admitted in writing its inability generally
to pay its debts as they become due; (c) made a general assignment, arrangement
or composition with or for the benefit of its creditors; (d) instituted or have
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition shall have been presented
for its winding-up or liquidation, and, in the case of any such proceeding or
petition instituted or presented against it, such proceeding or petition shall
have resulted in a judgment of insolvency or bankruptcy or the entry of an order
for relief or the making of an order for its winding-up or liquidation; (e) had
a resolution passed for

 

-7-



--------------------------------------------------------------------------------

its winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger); (f) sought or shall have become subject
to the appointment of an administrator, provisional liquidator, conservator,
receiver, trustee, custodian or other similar official for it or for all or
substantially all its assets; (g) had a secured party take possession of all or
substantially all its assets or had a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets; (h) caused or shall have been subject to any
event with respect to it which, under the applicable laws of any jurisdiction,
had an analogous effect to any of the events specified in clauses (a) to
(g) (inclusive); or (i) taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts;

(2) a Governmental Entity in any jurisdiction shall have: (a) commenced an
action or proceeding against the Company or any of its Subsidiaries; or
(b) issued or entered a temporary restraining order, preliminary or permanent
injunction or other order binding upon the Company or any of its Subsidiaries,
which in the case of (a) and (b) shall have had or shall be reasonably expected
to have a Company Material Adverse Effect;

(3) any fact, circumstance, event, change, occurrence, condition or development
shall have occurred that, individually or in the aggregate, shall have had or
shall be reasonably likely to have a Company Material Adverse Effect; or

(4) any Regulatory Event not otherwise existing on the date hereof.

(B) Representations and Warranties. The representations and warranties set forth
in Article III of this Agreement shall be true and correct as though made on and
as of the Closing Date.

(C) Consents and Approvals. All consents and approvals of, and filings and
registrations with, all Governmental Entities and of or with any other third
party by and on behalf of the Company and the Purchaser that are necessary in
connection with the execution and delivery by the Purchaser of this Agreement
and the consummation by the Purchaser of the transactions contemplated hereby
shall have been obtained or made, as applicable, and shall remain in full force
and effect.

(D) Performance Obligations. The Purchaser shall have performed in all material
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing.

(E) Closing Certificate. The Purchaser shall deliver to the Seller a
certificate, dated as of the Closing Date, signed on behalf of the Purchaser by
a senior executive officer thereof certifying to the effect that all conditions
precedent to the Closing have been satisfied.

 

-8-



--------------------------------------------------------------------------------

ARTICLE VI

TERMINATION

Section 6.01 Termination Events. This Agreement may be terminated at any time
prior to the Closing:

(A) by mutual written agreement of the Purchaser and the Seller; or

(B) by the Purchaser, upon written notice to the Seller, or by the Seller, upon
written notice to the Purchaser, in the event that the Closing Date does not
occur on or before January 31, 2014; provided, however, that the respective
rights to terminate this Agreement pursuant to this Section 6.01(B) shall not be
available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing Date to occur on or prior to such date.

This Agreement shall automatically terminate upon the termination of the Merger
Agreement in accordance with its terms.

Section 6.02 Effect of Termination. In the event of termination of this
Agreement as provided in Section 6.01, this Agreement shall forthwith become
void and have no effect, and none of the Seller, the Purchaser, any affiliates
of the Seller or the Purchaser or any officers, directors or employees of the
Seller or the Purchaser or any of their respective affiliates shall have any
liability of any nature whatsoever hereunder, or in connection with the
transactions contemplated hereby, except that this Section 6.02 and
Sections 7.03, 7.04, 7.05 and 7.06 shall survive any termination of this
Agreement.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Waiver; Amendment. Any provision of this Agreement may be
(A) waived in writing by the party benefiting by the provision or (B) amended or
modified at any time by an agreement in writing signed by each of the parties
hereto. Neither any failure nor any delay by any party in exercising any right,
power or privilege under this Agreement or any of the documents referred to in
this Agreement will operate as a waiver of such right, power or privilege, and
no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege.

Section 7.02 Counterparts. This Agreement may be executed by facsimile or other
electronic means and in counterparts, all of which shall be considered an
original and one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

Section 7.03 Governing Law; Choice of Forum; Waiver of Jury Trial. (A) This
Agreement and any claim, controversy or dispute arising under or related to this

 

-9-



--------------------------------------------------------------------------------

Agreement, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties shall be enforced, governed
and construed in all respects (whether in contract or in tort) in accordance
with the federal law of the United States if and to the extent such law is
applicable, and otherwise in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State.
Each of the parties hereto agrees (a) to submit to the exclusive jurisdictions
and venue of the United States District Court of the District of Columbia and
the United States Court of Federal Claims for any and all civil actions, suits
or proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby, and (b) that notice may be served upon (i) the Purchaser at
the address and in the manner set forth for notices to the Purchaser in
Section 7.05 and (ii) the Seller at the address and in the manner set forth for
notices to the Seller in Section 7.05, but otherwise in accordance with federal
law.

(B) To the extent permitted by applicable Law, each of the parties hereto hereby
unconditionally waives trial by jury in any civil legal action or proceeding
relating to this Agreement or the transactions contemplated hereby.

Section 7.04 Expenses. If requested by the Seller, the Purchaser shall pay all
reasonable out of pocket and documented costs and expenses associated with this
Agreement and the transactions contemplated by this Agreement, including, but
not limited to, the reasonable fees, disbursements and other charges of the
Seller’s legal counsel and financial advisors.

Section 7.05 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given on the date of delivery if delivered
personally or telecopied (upon telephonic confirmation of receipt), on the first
Business Day following the date of dispatch if delivered by a recognized next
day courier service, or on the third Business Day following the date of mailing
if delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below or pursuant
to such other instructions as may be designated in writing by the party to
receive such notice:

If to the Purchaser to:

 

United Bankshares, Inc.

514 Market Street

Parkersburg, West Virginia 26101

Facsimile:    (304) 424-8758 Attention:    Richard M. Adams    Steven Wilson

With a copy to:

 

Bowles Rice LLP

600 Quarrier Street

Charleston, WV 25301

Facsimile:    (304) 343-3058 Attention:    Sandra M. Murphy    Benjamin R.
Thomas

 

-10-



--------------------------------------------------------------------------------

If to the Seller to:

 

United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Facsimile:    (202) 927-9225 Attention:    Chief Counsel Office of Financial
Stability

With a copy to:

 

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Facsimile:    (212) 504-6666 Attention:    William P. Mills

Section 7.06 Entire Understanding; No Third Party Beneficiaries. This Agreement
(together with the documents, agreements and instruments referred to herein)
represents the entire understanding of the parties with respect to the subject
matter hereof and supersedes any and all other oral or written agreements
heretofore made with respect to the subject matter hereof. Nothing in this
Agreement, expressed or implied, is intended to confer upon any person, other
than the parties hereto, any rights or remedies hereunder.

Section 7.07 Assignment. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
parties, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be null and void; provided, however, that
the Seller may assign this Agreement to an Affiliate of the Seller. If the
Seller assigns this Agreement to an Affiliate, the Seller shall be relieved of
its obligations and liabilities under this Agreement but (i) all rights,
remedies, obligations and liabilities of the Seller hereunder shall continue and
be enforceable by and against and assumed by such Affiliate, (ii) the
Purchaser’s obligations and liabilities hereunder shall continue to be
outstanding and (iii) all references to the Seller herein shall be deemed to be
references to such Affiliate. The Seller will give the Purchaser notice of any
such assignment; provided, that the failure to provide such notice shall not
void any such assignment.

Section 7.08 Severability. Any term or provision of this Agreement which is
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid,
illegal or unenforceable the remaining terms and provisions of this Agreement.
or affecting the validity, legality or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction, and if any provision of
this Agreement is determined to be so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable, in all
cases so long as neither the economic nor legal substance of the transactions
contemplated hereby is affected in any manner materially adverse to any party or
its shareholders. Upon any such determination, the parties shall negotiate in
good faith in an effort to agree upon a suitable and equitable substitute
provision to effect the original intent of the parties.

[Remainder of page intentionally left blank]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

UNITED STATES DEPARTMENT OF THE TREASURY By:  

/s/ Timothy J. Bowler

  Name:   Timothy J. Bowler   Title:   Acting Assistant Secretary for    
Financial Stability UNITED BANKSHARES, INC. By:  

/s/ Steven E. Wilson

  Name:   Steven E. Wilson   Title:   Chief Financial Officer

[Signature Page to Securities Purchase Agreement]